Citation Nr: 1811385	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  11-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) prior to May 19, 2017.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. A. Prinsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 2002 to September 2003, and March 2008 to April 2009.

This matter is before the Board of Veterans' Appeal (Board) on appeal of a January 2010 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a Board hearing in June 2014.  A transcript is of record.  In October 2017, VA notified the Veteran that the Veterans Law Judge that presided over his prior Board hearing was no longer with the Board and offered him the opportunity for another Board hearing.  The Veteran has not indicated that he wants an additional Board hearing.

In September 2014, the Board remanded the case for further development, which has been completed.


FINDING OF FACT

The Veteran's service-connected disabilities do not render him unable to secure or follow substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU for the period prior to May 19, 2017 are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.16 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  A standard July 2016 letter satisfied the duty to notify provisions.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   

The Veteran was provided VA medical examinations in May 2017.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  Thus, VA's duty to assist has been met.

II.  TDIU

An award of TDIU requires that a veteran be unable to obtain or maintain a substantially gainful occupation as a result of a service-connected disability, and that the veteran have a single service-connected disability rated at 60 percent or more, or at least one service-connected disability rated at 40 percent or more with an additional service-connected disability sufficient to bring the combined rating to 70 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a); 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is whether the Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In making this determination, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran contends he is entitled to TDIU prior to May 19, 2017.  The Veteran met the schedular threshold for TDIU as of May 15, 2014 when he received an increase rating of 70 percent for PTSD.  

The Board notes at the outset that the issue of entitlement to TDIU is moot as of May 19, 2017, as the Veteran is in receipt of a 100 percent rating as of that date.  See Herlehy v. Principi, 15 Vet. App. 33 (2001).  The Board's analysis herein will therefore focus solely on entitlement to TDIU prior to May 19, 2017.

Based on the evidence of record, the Board finds that the Veteran's service connected disabilities of posttraumatic stress disorder (PTSD), partial sacralization of L5 with spina bifida, chronic avulsion injuries, right lateral, medial, and posterior malleolus, and radiculopathy of the right and left lower extremity did not combine to render him unable to secure or follow substantially gainful employment prior to May 19, 2017.

The Veteran's representative contends that the Veteran was unemployable based on the May 2017 back and ankle VA examination, where the examiner stated that the Veteran's physical disabilities affected his ability to function in an occupational setting because they cause difficulty with prolonged sitting, standing, and walking in addition to decreased mobility, stiffness, pain, swelling, fatigue and lack of endurance.  The representative also cited to the February 2015 PTSD VA examination, where the examiner reported that the Veteran experienced difficulty in establishing and maintaining effective work and social relationships and had difficulty adapting to stressful circumstances, including work or work-like settings. However, the VA examiner also noted that the Veteran was currently employed at Tobyhanna Army Depot and had been since 2009.  See C&P February 2015.  

Conversely, at the VA examination for PTSD in May 2017, the VA examiner opined that the Veteran's PTSD does not impact his ability to function effectively in an occupational setting.  At the examination, the Veteran stated that he is currently employed as the quality assurance representative at the Scranton Army Munition Plant.  He reported working there for over a year and that prior to his current employment; he worked at Tobyhanna Army Depot, as an engineering technician.  The Veteran informed the VA examiner in May 2017 that things were pretty good at work; that he took a promotion and is on track to finish his two year training for the position.  Notably, the Veteran reported that he did not have problems doing his job and stated "I can work."  See C&P Exam May 2017. 

Based on the Veteran's reports of employment at either Tobyhanna or Scranton Army Munition Plant from 2009 through May 2017, the record does not establish that the Veteran was unemployable due to his service connected disabilities.  In February 2013, the Veteran reported having two long term employers with one being his present employer, Tobyhanna Army Depot, further establishing the Veteran's ability to retain employment.  Based on the Veteran's continuous employment throughout the appeal period, the evidence does not establish that the Veteran's service connected disabilities prevented him from maintaining substantially gainful employment.  

The evidence does show that the Veteran's service connected disabilities at times caused challenges within his occupation as indicated by the Veteran's report in February 2016 that he needed help to perform occasional labor intensive activities, while he was employed at Tobyhanna Army Depot.  See CAPRI records August 2016 p.11.  However, the evidence does not show that these symptoms prevented the Veteran from working.  The Veteran has continued to maintain employment despite these difficulties.  

As such, the Board finds that the Veteran's service connected disabilities did not prevent him from obtaining or maintaining substantial gainful employment prior to May 19, 2017.  The appeal is therefore denied.




	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to TDIU is denied.




____________________________________________
DONNIE R. HACHEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


